NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE GUADALUPE CAMPOY CRUZ,                     No.    17-71686

                Petitioner,                     Agency No. A088-712-539

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jose Guadalupe Campoy Cruz, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying cancellation of removal. We dismiss

the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Campoy Cruz failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012).

Campoy Cruz’s contentions that the agency failed to consider several pieces of

evidence are not supported by the record and do not amount to colorable claims

that would invoke our jurisdiction. See id., 688 F.3d at 644 (absent a colorable

legal or constitutional claim, the court lacks jurisdiction to review the agency’s

discretionary determination regarding hardship); Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this context, . . . the claim must

have some possible validity.” (citation and internal quotation marks omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    17-71686